03/18/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                      Case Number: DA 21-0510


                                         DA 21-0510
                                    _________________

CODY WAYNE JOHNSTON,

             Petitioner and Appellant,

      v.                                                         ORDER

STATE OF MONTANA,

             Respondent and Appellee.
                                    _________________


       This Court reviews briefs to ensure compliance with the Montana Rules of
Appellate Procedure. After reviewing the Appellant’s opening brief filed electronically
on March 18, 2022, this Court has determined that the brief’s certificate of service does
not comply with the below-referenced Rule and must be resubmitted.
       M. R. App. P. 10(2) requires that all briefs in criminal cases appealed by the
defendant be served on the Attorney General, as well as the correct County Attorney.
Appellant’s case arose in the Richland County District Court.        The cover page to
Appellant’s opening brief correctly lists, and provides the address for, Richland County
Attorney Janet Christoffersen.      However, the certificate of service provided with
Appellant’s opening brief indicates that Appellant has mistakenly served Dawson County
Attorney Brett Irigoin, in lieu of Ms. Christofferson.
Therefore,
       IT IS ORDERED that the Appellant serve a copy of his opening brief on the
Richland County Attorney and file an amended certificate of service with this court
within fourteen (14) days of the date of this Order.
       The Clerk is directed to provide a true copy of this Order to the Appellant and to
all parties of record.



                                                                            Electronically signed by:
                                                                                Laurie McKinnon
                                                                       Justice, Montana Supreme Court
                                                                                 March 18 2022